

Exhibit 10.3


DEVELOPMENT AND CONSTRUCTION SERVICES AGREEMENT


This Development and Construction Services Agreement (“Contract”) is entered
into this 6th day of November, 2009 by and between Grant County Wind, LLC, a
Minnesota limited liability company (“GCW”) and the ten additional signature
parties hereto who are each individual wind generator companies and the members
of GCW (each a “Generator LLC”; the Generator LLCs and GCW, collectively
“Owner”) and Juhl Energy Development, Inc., a Minnesota corporation
(“Contractor” and collectively with the Owner, the “Parties”).  This Contract is
intended to supersede any prior written or oral agreements or understandings
between the Parties and their respective predecessors and/or affiliates with
respect to the subject matter hereof.


RECITALS


A.           Owner wishes to obtain the services of Contractor for the
development, design, engineering, construction, procurement, installation,
erection, and financing of a commercial wind energy generation project (the
“Project”) on property in which Owner will have control or ownership interest
(the “Project Site”), which Project shall include, but is not limited to, the
ten (10) [brand omitted] Wind Turbine Generators and related equipment supplied
pursuant to the Turbine Supply Agreement (collectively, the “Turbine
Equipment”), meteorological stations, foundations (including those for
transformers, met masts and Wind Turbines), a collection system, a substation,
all facilities necessary to interconnect the Turbine Equipment to the Project’s
substation, all access roads, interconnection facilities, switchgear,
transformers, pad transformers, grid interconnects, electrical works (whether
above ground or below ground), control works, cable and pipe ducting, a
communications system, communications system cables and interface hardware,
maintenance buildings, fiber-optic cabling, staging areas, crane pads, fencing,
barriers, and FAA warning lights.


B.           Contractor is willing to provide such services on the terms and for
the consideration described herein.


C.           The Parties wish to set forth the basic terms on which they will
proceed with development of the Project.


NOW, THEREFORE, in consideration of the above premises, the mutual promises and
covenants set forth herein, and for other good and valuable consideration,
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 
1

--------------------------------------------------------------------------------

 

AGREEMENTS


1.           Contractor’s Obligations.
 
 
(a)
Performance of the Work.  Contractor hereby covenants and agrees that it shall,
and shall cause its subcontractors and sub-subcontractors (collectively,
“Subcontractors”) to provide all of the items and services necessary
(collectively, the “Work”) for the proper and timely development, design,
engineering, construction, procurement, installation, erection, financing and
completion of the Project, all in accordance with the terms of this
Contract.  Such Work shall also be done in accordance with and as required by
(a) the obligations of Owner under its Amended and Restated Renewable
Energy  Purchase Agreement dated May 12, 2009 (the “REPA”) and the Amended and
Restated Small Generator Interconnection Agreement dated as of September 23,
2009 (the “SGIA”) including, but not limited to, achieving the Commercial
Operation Date (as such term is defined in the REPA) by March 25, 2010, and
achieving a nameplate capacity of 20 MW; and (b) the Turbine Specifications,
[name intentionally omitted] manuals, all applicable laws, codes, ordinances,
rules and regulations of Governmental Authorities (as defined below) having
jurisdiction over the Project and the Work (“Applicable Law”).  The Contractor
further covenants and agrees that it shall provide and pay for all items or
services necessary for the proper execution and completion of the Work and the
Project (subject to the Contract Price provisions contained herein), whether
temporary or permanent and whether or not incorporated or to be incorporated
into the Project, including, but not limited to, all development, design,
engineering, construction, procurement, installation, erection, financing
services, all administration, management, safety training for all persons who
enter the Project Site and coordination services with  respect to the
Subcontractors and [name intentionally omitted], all labor, materials, fixtures,
equipment, supplies, insurance, licenses, bonds (including road bonds), Permits,
tests, inspections, tools, machinery, water, heat, utilities and transportation,
and all other items, facilities and services necessary to complete the Project,
including, but not limited to, those items set forth in the Scope of Work
attached as Exhibit A hereto; provided, however, that the Work specifically
excludes the acquisition of Wind Turbine Generator (“WTG” or “Turbine”)
equipment which is subject to the Turbine Supply Agreement (the “Turbine Supply
Agreement”) between Owner and [name intentionally omitted], but shall include
the unloading, installation, erection, and mechanical completion of such
WTGs.  Without limiting the foregoing, Contractor shall be responsible for the
following:

 
 
(i)
Collecting wind data at the Project Site.

 
 
(ii)
Negotiating options/leases with site owners to allow development of the Project,
including related transmission and interconnection facilities.

 
 
(iii)
Assisting Owner in structuring direct ownership of the Project through a
corporate or other entity of which Owner is in control of ownership and
operation pursuant to which the Project will maintain its C-BED status pursuant
to Minnesota law.

 
 
(iv)
Applying for, obtaining and maintaining throughout the course of the Project all
permits, certificates, licenses and approvals required by any Governmental
Authority for the performance of Work under this Contract and for the operation
of the Project as contemplated by the REPA and SGIA (the “Permits”), including
typical, local construction permits required for Contractor’s performance of the
Work.

 
 
2

--------------------------------------------------------------------------------

 



 
 
(v)
Performing or causing its Subcontractors to perform the balance of plant
construction services identified in the scope of work attached hereto as Exhibit
A (the “BOP Work”) .

 
 
(vi)
Initiating, maintaining and supervising all safety precautions and programs in
connection with the performance of the Work, including, without limitation,
appropriate precautions and programs for areas in and around the Project
Site.  Contractor shall comply with all legal requirements relating to safety
and shall take all reasonable actions to avoid injury, loss or damage to persons
or property by taking reasonable steps to protect employees and other persons at
the Project Site, materials and equipment stored at the Project Site or off-site
locations for use in performance of the Work, and the Project and all property
located at the Project Site and adjacent to work areas, whether or not said
property or structures are part of the Project or involved in the
Work.  Contractor shall cooperate and coordinate with all other contractors at
the Project Site on safety precautions and programs for the Project.  Contractor
shall report immediately in writing all significant accidents and injuries
occurring at the Project Site related to the Work or in the performance of the
Work to Owner.  When Contractor is required to file an accident report with any
state, federal, or local government agency or entity (“Governmental Authority”),
Contractor shall furnish a copy of the report to Owner.  Contractor shall comply
with the requirements of any Governmental Authority having jurisdiction over the
safety related to the Work, Project Site or Contractor.  Contractor’s
responsibility for safety under this Section is not intended in any way to
relieve the Owner of its own contractual and legal obligations and
responsibility for complying with all legal requirements.

 
 
(vii)
Installing temporary or permanent telephone and data communication services to
the Project, as mutually agreed upon by the Owner and Contractor prior to the
completion of the Work.

 
 
(viii)
Obtaining all maps, surveys, and other site information necessary for Contractor
or its Subcontractors to perform the Work.

 
 
(ix)
Developing, designing, engineering, constructing, procuring, installing,
financing, completing and designating the layout and setting of, as applicable,
the substations, collection system, each Turbine and other Project facilities,
including but not limited to roadways, entrances, and crossings.  Contractor
shall ensure that Owner has secured all necessary property rights with respect
to thereto.

 
 
(x)
Purchasing and having delivered to the Project any necessary equipment, which
equipment will be delivered in general accordance with the Schedule.


 
3

--------------------------------------------------------------------------------

 
 
 
(xi)
Securing private equity partners to fund up to ninety-nine percent (99%) of the
Project costs.

 
 
(xii)
Coordinating and preparing application materials, negotiating and obtaining
sources of vendor, construction and permanent financing for the Project
including, but not limited to, funds available pursuant to the United States
Department of Agriculture’s loan guarantee programs, the U.S. Department of
Energy, the U.S. Department of Treasury or any other Governmental Authority.

 
 
(xiii)
Negotiating power purchase or sale agreements and related amendments and
ancillary agreements (as applicable) with utilities or others to purchase the
entire output of the Project at prices and terms which permit accomplishment of
the Project’s financial obligations.

 
 
(xiv)
Negotiating turbine supply, subcontract, design and warranty agreements and
related insurance and financing documents including, but not limited to, the
Turbine Supply Agreement and the related Financing Agreement with [name
intentionally omitted] dated as of the date hereof (as the same may be
refinanced, the “Financing Agreement”) and in designing the Project.

 
 
(xv)
Obtaining transmission capacity needed to deliver the Project output to the
provider, as necessary.

 
 
(xvi)
Negotiating, executing and recording (as applicable) of financing and security
instruments and ancillary agreements and arrangements including, but not limited
to, consents and coordination agreements as may be applicable.

 
 
(xvii)
Applying and qualifying for available federal and state tax credits, incentive
payments, grants or other sources of revenue or capital to support the Project.

 
 
(xviii)
Establishing or contracting for necessary operation, maintenance and management
capabilities for the Project.

 
 
(xix)
Unloading the Turbine Equipment.  Owner shall provide Contractor with at least
five (5) days (on an estimated basis) prior written notice of the date of
delivery of any Turbine Equipment.  If Contractor receives such notice and any
Turbine Equipment is delivered to the Project Site prior to 5:30 p.m. CST on the
date indicated in the notice, Contractor shall unload (or cause to be unloaded)
such Turbine Equipment during the same calendar day.  If any Turbine Equipment
is delivered to the Project Site after 5:30 p.m. CST, Contractor shall unload
such Turbine Equipment within four (4) hours of the start of the next day that
is a business day.  For purposes of this Section, the start of the day shall be
no later than 7:00 a.m. CST.  All costs and expenses associated with
Contractor’s failure to timely unload the Turbine Equipment (including, without
limitation, all unloading, storage, demurrage and insurance costs) shall be
borne solely by Contractor, and Contractor shall reimburse Owner for all such
costs and expenses within ten (10) days of receipt of an invoice for the same
from Owner.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
Compliance with Laws.  Contractor shall comply with all Applicable Laws in
performing its obligations under this Contract.  The Contractor covenants and
agrees that all drawings, specifications and other documents developed by Owner,
or its Subcontractors in connection to the Work (the “Project Documents”) shall
be accurate and free from any errors or omissions, and shall be in compliance
with and accurately reflect all Applicable Laws.  The Contractor shall, at no
expense to the Owner, promptly modify any such documents which are not in
accordance with such legal requirements or are inaccurate or contain errors or
omissions.

 
 
(c)
Performance and Payment Bond.

 
 
(i)
If requested by Owner, Contractor shall deliver to Owner a performance and
payment bond (the “Bond”) in an initial amount equivalent to the Contract Price
(as hereinafter defined).  Within five (5) days of Owner’s request, Owner shall
pay all costs of obtaining such bond, plus pay Contractor a fee of seven and one
half percent (7.5%) for obtaining such bond, such fee to be calculated by
multiplying seven and one half percent (7.5%) times the cost of the bond.

 
 
(ii)
The Bond shall (i) secure Contractor’s obligations to complete the Work in
accordance with this Contract and (ii) shall secure Contractor’s obligations to
pay its Subcontractors.

 
 
(d)
Contractor’s Project Manager.  Contractor shall appoint a representative to act
as the manager and coordinator of the Contract on Owner’s behalf (“Contractor’s
Project Manager”).  The Contractor’s Project Manager shall act as the liaison
for Owner’s communications with Contractor and its Subcontractors, and [name
intentionally omitted].  As of the date of this Contract, Jeff Bendel will be
the Contractor’s Project Manager (subject to Contractor having the discretion to
identify a replacement Contractor Project Manager).

 
 
5

--------------------------------------------------------------------------------

 
 
 
(e)
Substantial Completion.

 
 
(i)
Turbine Mechanical Completion.  When Contractor believes it has achieved Turbine
Mechanical Completion for any Turbine, Contractor shall notify Owner with the
submittal of a Turbine Mechanical Completion Certificate in the form of Exhibit
B applicable to the identified Turbine, stating the date of Turbine Mechanical
Completion and identifying the Turbine completed, which shall include the
Turbine Mechanical Completion Checklist, in the form of Exhibit B.  Thereafter,
Owner and [name intentionally omitted] shall determine whether Turbine
Mechanical Completion has in fact been achieved for such Turbine pursuant to the
Turbine Supply Agreement and Owner shall thereafter either (i) notify Contractor
that Turbine Mechanical Completion for the identified Turbine has been achieved
or (ii) notify Contractor that Turbine Mechanical Completion has not been
achieved and stating the reasons therefor.  In the event Owner provides written
notice that Turbine Mechanical Completion has not been achieved, Contractor
shall take action to correct any defective work adversely affecting the
achievement of Turbine Mechanical Completion of such Turbine.  Upon completion
of such corrective and remedial actions, if any are necessary, Contractor shall
notify Owner that it believes Turbine Mechanical Completion has been achieved
and the foregoing procedures shall be repeated until Turbine Mechanical
Completion has in fact been achieved for such Turbine.  In the event Turbine
Mechanical Completion has not been achieved and the reason(s) the Turbine
Mechanical Completion has not been achieved is the result of defects in the
Turbine, the negligent acts or omissions of Owner,  or any Person under its
control (other than Contractor and its Subcontractors), or events of Force
Majeure which so prevent Turbine Mechanical Completion from being achieved for
the Turbine(s) covered by the notice, Contractor shall be entitled to a Change
Order with respect to the Schedule and the Contract Price.

 
 
(ii)
If Contractor fails to achieve Turbine Mechanical Completion of (i) at least
four (4) Turbines by December 31, 2009 (the “Initial Scheduled Mechanical
Completion Date”), as such date may be extended in accordance with the terms of
this Contract, or (ii) the remaining Turbines by February 25, 2010 (the
“Scheduled Mechanical Completion Date”), as such date may be extended in
accordance with the terms of this Contract, and the reason for such delay is
solely attributable to Contractor or Subcontractor caused delays, then after
taking into account any adjustments to the Schedule, Contractor shall pay to
Owner an amount equal to One Hundred Dollars ($100.00) per day for each Turbine
that Contractor has failed to achieve Turbine Mechanical Completion (“Delay
Liquidated Damages”).  The Delay Liquidated Damages are Owner’s sole and
exclusive remedy and Contractor’s sole and exclusive liability with respect to
Contractor’s failure to timely achieve Turbine Mechanical Completion.  This
remedy shall include damages which Owner may incur for lost revenues, lost
profits, additional project management costs, extended or increased overhead of
Owner and all other delay or time related costs.  Owner and Contractor further
agree that (i) the Delay Liquidated Damages are a good faith estimate of the
damages Owner would suffer; and (ii) Contractor shall in no event be responsible
for payment of any other liquidated damages, of any kind, to Owner.

 
 
6

--------------------------------------------------------------------------------

 

 
(iii)
When Substantial Completion is achieved, Contractor shall deliver to Owner an
executed “Certificate of Substantial Completion” a form of which is attached
hereto as Exhibit C, which certificate shall be set forth the date of
Substantial Completion and be accompanied by the Punch List. Within three (3)
business days after the receipt of the Certificate of Substantial Completion,
Owner shall either (i) notify Contractor that Substantial Completion has been
achieved, or (ii) notify Contractor that Substantial Completion has not been
achieved and state the reasons therefore.

 
 
(iv)
“Substantial Completion” of the Work shall be achieved when each of the
following has occurred:  (i) Contractor has achieved Turbine Mechanical
Completion of all of the Turbines, (ii) the underground collection system is
complete in accordance with the terms and standards set forth in this Contract,
(iii) the substation is completed in accordance in accordance with the terms and
standards set forth in this Contract; (vi) the remainder of the Work has been
fully and properly completed (excluding Punch List Items), (v) the Project is
capable of safe, reliable and continuous commercial operation, (vi) all
associated performance tests required under the Contract have been successfully
performed with respect to the Project, (vii) the project has been permanently
energized, synchronized to the utility’s grid, and capable of safe, reliable and
continuous commercial operation, (viii) the Owner and Contractor have mutually
agreed as to the corresponding Punch List (as defined below), (ix) all Permits
necessary to use the Project for its intended purpose have been obtained by
Contractor, (x) all deliverables required to have been delivered to the Owner
have been so delivered to the Owner; and (xi) Contractor has submitted a draft
Certificate of Project Substantial Completion to Owner.  For purposes of this
Contract, “Punch List” means that list to be prepared by Contractor and Owner of
any minor items of Work designated as remaining to be performed or corrected by
the date of Final Completion and which will not affect the safe and reliable
operation of the Project.

 
 
(f)
Final Completion.

 
 
(i)
When Final Completion has been achieved, Contractor shall submit the Final
Completion Certificate, stating the date of Final Completion.  Within three (3)
business days after the receipt of the Final Completion Certificate, Owner shall
either (i) notify Contractor that Final Completion has been achieved, or (ii)
notify Contractor that Final Completion has not been achieved stating the
reasons therefore.

 
 
(ii)
“Final Completion” of the Work shall be achieved when each of the following has
occurred: (i) Substantial Completion has occurred; (ii) all construction debris,
rubbish and foreign material, and all of Contractor’s and its Subcontractors’
tools and equipment, have been removed from and around the Project Site, except
as otherwise reasonably agreed to by the Parties resulting from seasonal weather
conditions; (iii) all items on the Punch List have been completed to Owner’s
reasonable satisfaction, except those which must be delayed as a result of
seasonal weather conditions; and (iv) Contractor has delivered an executed
Certificate of Final Completion to Owner, a form of which is set forth in
Exhibit D.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(g)
Legal Requirements.  The Contractor shall comply, and shall cause its
Subcontractors, architects, and engineers to comply, with all Applicable Laws
and shall give all applicable notices pertaining thereto.

 
 
(h)
Cooperation and Coordination.

 
 
(i)
Contractor shall be responsible for coordinating, managing, and communications
related to: (i) the performance of the services and provision of equipment under
the Turbine Supply Agreement and all other the Project contracts, including
obtaining information and consents as needed from the Owner thereunder; and (ii)
the application process for all Permits, including obtaining information and
consents as needed from the Owner as part of such process.

 
 
(ii)
On or before the expiration date or each calendar month throughout the duration
of this Contract, Contractor shall prepare and submit to the Owner a status
report, which report shall include, but shall not be limited to: (i) a detailed
description of the progress of the Project; (ii) a statement of any significant
issues with the development or construction of the Project (including, but not
limited to issues that could impact the cost or schedule of the development of
the Project); and (iii) a summary of the Permits obtained and outstanding.

 
 
(i)
Cooperation.  Contractor shall be responsible for coordinating and managing
Owner’s obligations under the various agreements with suppliers, government and
quasi-government agencies, power companies, insurance companies and
Subcontractors.  Contractor shall provide Owner with all information concerning
these agreements and Owner’s obligations thereunder.

 
 
(j)
Performance of Duties. Contractor agrees that it shall perform at all times
faithfully, industriously, and to the best of its ability, experience, and
talents all of the duties that may reasonably be assigned to it hereunder and,
shall devote such time to the performance of such duties as may be necessary
therefore.

 
 
(k)
Equipment.  Contractor shall be responsible for the purchase and delivery of all
equipment necessary for the completion of the Project, including, without
limitation, electrical and communications equipment and related controls.  For
this purpose, the equipment shall not include the WTGs and related towers,
blades, and turbine components which shall be the responsibility of [name
intentionally omitted].

 
 
8

--------------------------------------------------------------------------------

 

 
(l)
No Liens.  Contractor shall not assume, create or suffer to exist or be created
any mechanics, materialmen’s or other lien on (i) the Work, the Project Site,
the Project, or any portion thereof, by, through or under Contractor or any
Subcontractor (or any of their respective employees).   If there arises a lien
by, through or under Contractor, any Subcontractor or any of their respective
employees that violates Contractor’s obligations under this Section, then
Contractor shall:  (i) promptly, following receipt of written notice of such
lien or of Contractor’s becoming aware of the existence of such lien, provide
written notice thereof to the Owner; and (ii) as soon as reasonably practicable,
but in no event later than thirty (30) days after the date that Contractor
receives written notice that such lien was filed, recorded or asserted or
otherwise becomes aware of such lien, pay or discharge, and discharge of record,
any such lien.  Upon the failure of Contractor to perform its obligations under
this Section, the Owner may, but shall not be obligated to, either (i) obtain a
bond, letter of credit or other security for such lien and, upon posting of such
security therefor, shall be entitled to recover promptly from Contractor the
reasonable costs and expenses incurred by the Owner in connection therewith, or
(ii) offset the amount of any such lien (and all associated costs) from any
amounts otherwise due to Contractor hereunder and thereafter pay, release,
satisfy and discharge such lien.

 
 
(m)
Taxes.  The Contractor shall pay all sales, consumer, use, excise, transit,
district, real estate, personal property and other taxes, duties and tariffs
(whether direct or indirect) relating to, or incurred in connection with, the
performance of the Work and/or the occupancy, possession, ownership and/or use
of the Project.  Notwithstanding the foregoing, the Parties acknowledge and
agree that the Contract Price does not include any amounts for the payment of
sales tax with respect to any materials or equipment to be incorporated into the
Project that fall within the wind energy conversion systems (“WECS”) category
for which an exemption is available under Minnesota law.

 
 
(n)
Responsibility.  The Contractor shall be responsible to the Owner for acts and
omissions of the Contractor, and the Contractor’s Subcontractor, architects,
engineers, and their respective subcontractors, agents and employees, and any
other persons performing portions of the Work under a contract or other
arrangement with the Contractor, or claiming by, through or under the
Contractor, and for any damages, losses, costs and expenses resulting from such
acts or omissions.

 
 
(o)
Cleaning Up.  The Contractor shall at all times keep the Project Site and
surrounding streets, properties, sidewalks and other areas free from waste
materials, rubbish, debris and other garbage, and shall employ adequate dust
control measures.  Prior to Substantial Completion of the Work, the Contractor
shall (except as otherwise reasonably agreed to by the Parties resulting from
seasonal weather conditions) remove from the Project Site all tools, equipment,
machinery, surplus and waste materials, and rubbish.  If the Contractor fails to
clean up as provided herein, the Owner may do so and the cost thereof shall be
charged to the Contractor.

 
 
9

--------------------------------------------------------------------------------

 

2.           Owner’s Rights; Obligations.
 
 
(a)
Owner’s Obligations.  To enable Contractor and its Subcontractors to complete
the Work in accordance with the construction schedule agreed to by the Parties
(which is attached hereto as Exhibit E) (the “Schedule”), Owner, at its sole
cost and expense, shall perform the following:

 
 
(i)
Administer payment requests and cause the Contract Price (as hereinafter
defined) to be paid;

 
 
(ii)
Acquire the Turbines and cause [name intentionally omitted] to deliver the
Turbines to the Project Site at the specified Turbine pad, in accordance with
the schedule set forth in the Turbine Supply Agreement;

 
 
(iii)
Provide Contractor and its Subcontractors access to the Project Site and
sufficient land within the Project Site to enable Contractor to perform the
Work; and

 
 
(iv)
Communicate and coordinate with respect to any and all issues or concerns raised
by the owners of the real estate comprising the Project Site (collectively the
“Landowners”) with respect to the Work.

 
 
(b)
Schedule Requirements.  Owner and Contractor acknowledge that the milestone
dates agreed to by the Parties in the Schedule are of material importance to the
success of completing the Work, and the timely completion of the Work is based
on the timely delivery of the WTGs in accordance with the delivery schedule in
the Turbine Supply Agreement, and that Contractor may be entitled, in accordance
with the change order provisions of this Contract, to an adjustment to the
Contract Price (as hereinafter defined) or the Schedule to the extent the WTGs
are not delivered by the dates set forth in the Turbine Supply Agreement.

 
 
(c)
Inspection of the Work by Owner.

 
 
(i)
During the term of this Contract, Contractor shall permit Owner and its
engineers and representatives (including [name intentionally omitted) (a) to
inspect the Work and the progress of the Work in order to verify material
compliance with the requirements for the Work.

 
 
(ii)
The Owner shall have the right and the authority to reject Work which is
defective or deficient, or which otherwise does not conform to this
Contract.  If the Contractor fails to correct defective or nonconforming Work as
and when required under this Contract, or fails to carry out the Work in
accordance with this Contract, the Owner may, by a written directive, order the
Contractor to stop the Work, or any portion thereof, until the cause for such
order has been eliminated.  The Contractor shall not have any claim for a
reimbursement of costs or expenses from the Owner, or any extension in the
Schedule, due to a stoppage in the Work as provided in this Section.

 
 
10

--------------------------------------------------------------------------------

 
 
3.           Contract Price.  In consideration for complete, proper and timely
performance of the Work, Owner shall pay Contractor the following fees (the
“Contract Price”):
 
 
(a)
A fixed fee for development services that are not directly related to BOP Work
and provision of turbines in the amount of $1,847,000 (the “Deferred Fee”).

 
 
(b)
A fixed fee for the performance of the scope of work set forth in Exhibit A in
the amount of $8,544,735 (the “BOP Fee”).

 
The Parties acknowledge and agree that the Deferred Fee and the BOP Fee
represent Contractor’s aggregate compensation for the performance of the Work
and completion of the Project.  Such amounts are subject to adjustment only: (i)
pursuant to the change order process set forth in Section 5 herein; and (ii)
with respect to the Deferred Fee only, may be adjusted (without a change order)
to include reasonable out-of-pocket travel expenses of Contractor or other fees
which become payable to third parties that: (x) are actually incurred by
Contractor, (y) are not included in the Deferred Fee because they could not have
been reasonably foreseen by Contractor as of the date of this Contract and (z)
in no circumstance exceed $80,000 in the individual or $150,000 in the
aggregate.
 
4.           Timing and Method of Payment.  Furthermore, the Parties acknowledge
that:
 
 
(a)
The Deferred Fee shall not become due and payable and shall in no way be deemed
earned by Contractor unless and until (i) the Project has achieved Substantial
Completion, (ii) all amounts owed by Owner under the Financing Agreement have
been paid in full and there are no amounts remaining due and outstanding under
the Financing Agreement, and (iii) any other payment subordination restrictions
on the payment of the Deferred Fee have been satisfied; provided that, at such
time as conditions (i), (ii) and (iii) are satisfied, Contractor may, if the BOP
Fee has been paid in cash in full or converted into equity of each Generator LLC
as contemplated hereunder, convert the Deferred Fee into equity in a form and
subject to terms and conditions to be mutually agreed by the Parties at the time
of such conversion.

 
 
(b)
(i)  Payment of the BOP Fee shall be paid partially by a junior secured
convertible promissory note from Owner to Contractor (the “Note”) in the form as
attached in Exhibit F, the amount to become due and owing shall be advanced to a
maximum amount of $8,200,000 (the “Maximum Amount”) (and thus the advanced
amount shall become the balance due under the Note) solely through Applications
for Payment (as defined below) in accordance with the following:

 
 
(1)
An initial Application for Payment in the amount of Seven Hundred Fifty Thousand
Dollars ($750,000), as a mobilization fee, upon execution of this Contract.

 
 
11

--------------------------------------------------------------------------------

 

 
(2)
On or before the tenth (10th) day of each subsequent month, Contractor shall
request payment (the “Application for Payment”) for all Work performed and not
paid for during the previous calendar month (the “Pay Period”).  Each
Application for Payment shall be accompanied by the following, all in form and
substance satisfactory to Owner: (A) a duly executed and acknowledged sworn
statement showing all Subcontractors with whom Contractor or any Subcontractor
of Contractor has entered into subcontracts, the amount of any such subcontracts
and the amount to be paid for such Pay Period as part of the BOP Fee from any
such Subcontractors; (B) Duly executed waivers of mechanics’, materialmen’s and
construction liens in the form of Exhibit G (“Partial Lien Waivers”) related to
the amount requested in the Application for Payment, conditioned solely, and
immediately effective, upon the Owner’s payment of such amount due; and (C)
Partial Lien Waivers from each of the Subcontractors and suppliers for the BOP
Work establishing satisfaction of payment for the Application for Payment that
immediately preceded the Pay Period.

 
 
(3)
The Application for Payment shall constitute Contractor’s representation that
the Work has been performed consistent with this Contract and the Project
Documents (collectively, the “Contract Documents”) and has progressed to the
point indicated in the Application for Payment.

 
 
(4)
Within ten (10) days after Owner’s receipt of each Application for Payment,
Owner shall make a payment to Contractor of all amounts properly due, but in
each case less the total of payments previously made to Contractor.

 
 
(5)
The Application for Payment may request payment for: (i) completed Work; and
(ii) prepayments for materials or equipment for the Project when such prepayment
request is accompanied by an invoice from the manufacturer or supplier of such
materials or equipment demonstrating that prepayment is required for such
materials or equipment.

 
 
(6)
Notwithstanding the foregoing, an Application for Payment may not be made for
amounts associated with the following: engineering work and drawings completed
by Contractor prior to the date hereof, payment made by contractor for a
transmission interconnection switch acquired prior to the date hereof; work
related to the SWPPP permit that was not a portion of the original scope of the
work; and a Contractor construction hold-back in the amount of $639,500.  Such
amounts shall become due and owing, and shall be eligible for conversion in
accordance with, the provisions set forth Section 4(a).

 
 
12

--------------------------------------------------------------------------------

 

 
(7)
On or before the then applicable payment date set forth in Subsection
4(b)(i)(2), Owner shall pay Contractor all amounts properly due for which an
Application for Payment has been provided.  If Owner reasonably believes that
Contractor is not entitled to all or part of an Application for Payment, Owner
will notify Contractor in writing at least five (5) days prior to the date
payment is due.  The notice shall indicate the specific amounts Owner intends to
withhold, the reasons and contractual basis for the withholding, and the
specific measures Contractor must take to rectify Owner’s concerns.  Contractor
and Owner will attempt to resolve the concerns prior to the date payment is
due.  If the Parties cannot resolve such concerns, Contractor may pursue its
rights under the Contract Documents.  Notwithstanding anything to the contrary
in the Contract Documents, Owner shall pay Contractor all undisputed amounts in
an Application for Payment within the times required hereunder.

 
 
(8)
Contractor shall deliver to Owner a request for final payment (the “Final
Application for Payment”) when Final Completion has been achieved in accordance
with the Contract Documents, including Application for Payment for all amounts
due Subcontractors. Owner shall make final payment within ten (10) days
following receipt of the Final Application for Payment (“Final Payment”).  Such
Final Payment may only be made pursuant to the Note.

 
 
(9)
The Final Application for Payment shall be accompanied by the following, all in
form and substance satisfactory to Owner: (A) a duly executed and acknowledged
sworn statement showing all Subcontractors with whom Contractor or any
Subcontractor of Contractor has entered into subcontracts, the amount of any
such subcontracts and the amount to be paid as part of the BOP Fee from any such
Subcontractors; (B) Duly executed waivers of mechanics’, materialmen’s and
construction liens in the form of Exhibit G (“Final Lien Waivers”) related to
the amount requested in the Final Application for Payment,; and (C) Final Lien
Waivers from each of the Subcontractors and suppliers for the BOP Work
establishing satisfaction of payment for the Final Application for Payment.

 
 
13

--------------------------------------------------------------------------------

 

(ii)           Notwithstanding Subsection 4(b)(i), the Parties agree that the
BOP Fee up to the Maximum Amount shall be deemed paid pursuant to a borrowing
under the Note, in a corresponding amount of the payment due under each
Application for Payment as the same become due pursuant to Subsection
4(b)(i).  The portion of the BOP Fee up to the Maximum Amount shall (and may
only) be paid via the Note and all amounts due under the Note shall be secured
by a security agreement between Owner and Contractor, in the form attached
hereto as Exhibit H (the “Security Agreement”).  The Note and Security Agreement
shall be subordinate to the Financing Agreement, as the same may be refinanced
by any means, extended, renewed, defeased, supplemented, restructured, replaced,
refunded or repaid or replaced with other indebtedness in exchange or
replacement for such indebtedness, in whole or in part, whether with the same or
different lenders, arrangers or agents, including but not limited to replacement
in whole or in party by any “take-out” financing (collectively, the “Senior
Obligations”) by [name intentionally omitted] or any other person (the “Senior
Lender”) and a pledge of Contractor’s proportionate share (as such share has
been determined by and between [name intentionally omitted] and Contractor in a
separate Intercreditor and Subordination Agreement (the “Intercreditor
Agreement”)) of amounts due from the United States Treasury Department as a tax
grant under Section 65 of the Internal Revenue Code.  For the avoidance of
doubt, Contractor covenants with Owner that Contractor will not grant [name
intentionally omitted] a security interest in the Note.  In addition, Contractor
shall request and Owner shall grant, subject to the terms and conditions of the
Financing Agreement and related Security Documents (as such term is defined
therein) within ten (10) days of the date hereof, a second leasehold mortgage on
the real property that comprises the Project Site to Contractor to secure the
Note (the “Junior Mortgage”).  The Junior Mortgage shall be in a form agreed to
by Contractor, Owner and [name intentionally omitted] (in their reasonable
discretion) and shall be, at all times, subordinate to any mortgage, lien,
pledge, security interest, charge or encumbrance held by [name intentionally
omitted] or and any other Senior Lender.
 
(iii)  In addition Contractor may, pursuant to the terms and conditions of the
Note and Security Agreement, convert the portion of the BOP Fee that is paid via
a Note into equity of each of the Generator LLCs as provided below; provided,
however, that: (A) absent the express written consent of [name intentionally
omitted] to such conversion and the documents related to such conversion,
including the member controlagreement, which consent, so long as Contractor
shall include a pledge of such equity interest to [name intentionally omitted]
incident to such conversion, shall not be unreasonably withheld, no such
conversion shall occur unless and until all amounts owed by Owner to [name
intentionally omitted] under the Financing Agreement have been paid in full and
there are no amounts remaining due and outstanding under the Financing
Agreement; and (B) no conversion may take place prior to the time the Note is in
default pursuant to the terms thereof if, in the reasonable opinion of Owner,
such conversion would have a material adverse impact on the ability of the Owner
to receive financing or additional equity investment for the Project.  The
following provisions shall apply to any permitted conversion of the Note by
Contractor (pursuant to this paragraph):
 
 
A.
Owner hereby irrevocably consents to the transfer and assignment of Contractor’s
rights under this Contract, the Note and the Security Agreement.  Such transfer
and assignment shall not, however, relieve Contractor of any of its obligations
hereunder.  Any transferee or assignee under the Note shall have the same rights
with respect to this Contract, the Note and the Security Agreement as Contractor
has and as are set forth in the Note and Security Agreement;


 
14

--------------------------------------------------------------------------------

 
 
 
B.
Each Generator LLC hereby covenants with Contractor that it shall, upon written
request from Contractor and subject to the restrictions set forth above and in
the Financing Agreement, as conditioned by the Intercreditor Agreement, issue
such equity in a manner equivalent and on a par with other equity investors
providing cash investment into the Project and shall credit Contractor with the
total amount due under the Note in such conversion, including any interest due
or payable under the Note.  Such equity shall be delivered in the name
designated by Contractor or its transferee or assignee of this Contract, the
Note and the Security Agreement.  Owner shall not take any action (or fail to
take any action) that would prevent the issuance of such equity as contemplated
under the Note and Security Agreement.



5.           Change Orders.   Contractor may only seek changes to the Work, the
Contract Price, and Schedule (each a “Change Order”) pursuant to the provisions
and conditions set forth in Sections 5(a) and 5(d) of this Contract.  In the
event there shall be a Change Order, the Parties hereto shall work to minimize
the economic and Schedule impact of any such change.  All Change Orders shall be
set forth in a written change order stating: (i) the change in the Work; (ii)
the amount of the adjustment in the Contract Price  broken out as part of the
Deferred Fee and, if applicable, the BOP Fee, and (iii) the adjustment to the
Schedule.  The Change Order will be agreed upon by the Parties and executed by
both Parties prior to either Party being bound by any change.  For the avoidance
of doubt, it is understood and agreed by the parties hereto that there shall be
no permissible Change Order for the provision of an additional Manitowac 999
crane that Contractor has agreed to supply as a portion of the Work pursuant to
this Agreement.
 
 
(a)
Change Order Process.  Owner or Contractor may request changes in the Work
within the general scope of this Contract consisting of additions, deletions, or
other revisions.  Should either Party so desire to change the Work or observe a
change to the Work such Party shall submit a change request to the other Party
in writing.  If Contractor requests a change, it shall propose the change to
Owner who may either accept or reject the request for a change in its
discretion, and such decision shall be final with respect to such request.  If
Owner requests a change, within five (5) business days of receipt of such
request or such reasonable time as required to complete an estimate, Contractor
shall submit a proposal to the Owner stating the adjustment to the Contract
Price which would result from such change, and the effect, on the Schedule by
reason of such proposed change.  The Owner shall promptly accept or reject in
writing Contractor’s proposals in relation to the change.  If the Owner agrees
with the proposal for the change, the Parties shall execute a Change Order
reflecting the change in the Work and proposed adjustments to the Contract Price
(stating which adjustments are Deferred Fee amounts and which are BOP Fee
amounts, respectively) and the Schedule.  In the event that the Owner rejects
Contractor’s proposal for the change, the Owner may notify Contractor that the
Owner has decided to withdraw or modify its requested change.  Should the Owner
fail to respond to Contractor in writing within five (5) business days of
Owner’s receipt of the proposal, the Owner shall be deemed to have withdrawn its
requested change, if such was the circumstances that initiated the discussion.

 
 
15

--------------------------------------------------------------------------------

 
 
 
(b)
[Name intentionally omitted] Consent.  Notwithstanding the foregoing, in the
event that: (i) any single Change Order could have the result of (X) changing
any of the Schedule milestones within this Contract by ten (10) or more business
days or (Y) increase the Contract Price by $80,000 or more; or (ii) that the
cumulative effect of all Change Orders under the Contract could have the result
of (X) changing any of the Schedule milestones within this Contract by fifteen
(15) or more business days or (Y) increase the Contract Price by $150,000 or
more, then, except if the Change Order is a result of a delay in Turbine
delivery, such Change Order shall not be effective under this Contract absent
the prior written consent of [name intentionally omitted].  Such consent shall
be granted in [name intentionally omitted] reasonable discretion, based on its
evaluation of the change and the impacts on the Schedule and economics of the
Project; provided, if [name intentionally omitted] has not provided its consent
or written evidence of its rejection of such change within two (2) business days
after [name intentionally omitted] receipt of written notice of the same, [name
intentionally omitted] shall be deemed to have consented to such change.

 
 
(c)
Disputes Regarding Change Orders.  If Owner requests a Change Order, but the
Parties are unable to mutually agree upon a Change Order, Contractor shall (if
Owner so directs) perform the Work on a cost-reimbursable basis to comply with
Owner’s requested requirements (and identify whether the costs are Deferred Fee
amounts or BOP Fee amounts) and be entitled to an equitable adjustment in the
Schedule, including reimbursement for all costs, including labor costs, (all at
Contractor’s cost) actually incurred by Contractor (“Reimbursable Costs”).

 
 
(d)
Procedures upon a Force Majeure Event.  If Owner or Contractor is rendered
wholly or partially unable to perform its obligations under the Contract
Documents (defined below) as a result of an act of God, Weather Delays (as
defined below) or other unforeseen condition beyond the reasonable control of
such Party which could not have been avoided, prevented or resolved by such
Party’s commercially reasonable efforts and which was not caused by such Party’s
negligence or a breach or failure to perform its obligations hereunder (a “Force
Majeure Event”), such Party shall comply with the following conditions precedent
to the right to seek an equitable adjustment:

 
 
(i)
The affected Party shall give the other Party written notice describing the
particulars of the occurrence, such notice to be given promptly after the
occurrence of the Force Majeure Event and no more than three (3) calendar days
after the affected Party becomes aware of such occurrence, which notice shall
include an estimate of the Force Majeure Event’s expected duration and probable
impact on the performance of the affected Party’s obligations hereunder, and the
affected Party shall continue to furnish timely, regular reports during the
continuation of the Force Majeure Event;

 
 
16

--------------------------------------------------------------------------------

 
 
 
(ii)
The suspension of performance shall be of no greater scope and of no longer
duration than is reasonably required by the Force Majeure Event and all Parties
shall work to minimize the impact of the Force Majeure Event;

 
 
(iii)
No liability of any Party which arose before the occurrence of the Force Majeure
Event causing the suspension of performance shall be excused as a result of the
occurrence;

 
 
(iv)
The affected Party shall exercise all reasonable efforts to mitigate or limit
damages to the other Party as a result of the Force Majeure Event by promptly
taking appropriate and sufficient corrective action, including the expenditure
of all reasonable sums of money;

 
 
(v)
The affected Party shall use reasonable efforts to continue to perform its
obligations hereunder and to correct or cure the Force Majeure Event excusing
performance;

 
 
(vi)
When the affected Party is able to resume performance of the Work, the affected
Party shall give the other Party written notice to that effect, and a Change
Order shall be executed by Owner and Contractor to account for the adverse
effects, if any, on Contractor’s performance of its obligations by the Force
Majeure Event; and

 
 
(vii)
Calculation of the change to the Contract Price as a result of a Force Majeure
Event shall be computed as Contractor’s total additional out-of-pocket costs,
including labor costs, without additional mark-up.

 
For the purposes of this Contract, “Weather Delays” shall be defined as delays
that impact the performance at the Project Site caused by any of the following
weather conditions at the Project Site:  natural disasters, fire, hurricanes,
unusually severe and not reasonably anticipatable rain or other inclement
weather, tornadoes, extreme high winds, dust or sand storms, mudslides,
subsidence, lightning, floods or earthquakes, which create (or are reasonably
anticipated to create) unsafe conditions or otherwise prevent performance of the
Work.
 
 
(e)
Weather Delay.  Notwithstanding anything to the contrary in Section 5(d), the
Parties acknowledge and agree that, in the event of a Force Majeure Event which
is in the nature of a Weather Delay, Contractor shall be entitled to a Change
Order solely with respect to the Schedule and shall not be entitled to any
adjustment in the Contract Price.

 
6.           Owner’s Right to Terminate for Cause.
 
 
(a)
The occurrence of any one of more of the following matters constitutes a default
by the Contractor under this Contract (a “Contractor Event of Default”):

 
 
17

--------------------------------------------------------------------------------

 
 
 
(i)
Contractor becomes insolvent or generally fails to pay, or admits in writing its
inability or unwillingness to pay, its debts as they become due;

 
 
(ii)
Contractor makes a general assignment for the benefit of its creditors;

 
 
(iii)
Contractor shall commence or consent to any case, proceeding or other action (x)
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of Contractor or of Contractor’s debts, under any law relating to
bankruptcy, insolvency, reorganization or relief of debts, or (y) seeking
appointment of a receiver, trustee or similar official for Contractor, or for
all or any part of Contractor’s property;

 
 
(iv)
any case, proceeding or other action against Contractor shall be commenced (x)
seeking to have an order for relief entered against Contractor as debtor, (y)
seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of Contractor or of Contractor’s debts, under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (z) seeking
appointment of a receiver, trustee or similar official for Contractor or for all
or any part of Contractor’s property;

 
 
(v)
the breach of any representation or warranty made by Contractor herein;

 
 
(vi)
Contractor attempts to assign, convey or transfer this Contract or any interest
herein in any manner inconsistent with the terms of this Contract;

 
 
(vii)
Contractor fails to pay any monies or other funds when due and payable under
this Contract; or

 
 
(viii)
Contractor fails to observe or perform any other covenant, agreement,
obligation, duty or provision of this Contract, and such failure continues for
five (5) days after Contractor’s receipt of written notice thereof from Owner.

 
 
(b)
Upon the occurrence of a Contractor Event of Default, Owner shall provide
written notice to Contractor that a Contractor Event of Default has occurred and
Contractor must correct such deficiency within five (5) days of Contractor’s
receipt of such notice.  If Contractor fails to cure within such five (5) day
period, then Owner may, without prejudice to any other right or remedy the Owner
may have under this Contract or at law and/or equity, declare the Contract
terminated for default by providing written notice to Contractor of such
declaration.

 
 
18

--------------------------------------------------------------------------------

 

 
(c)
Upon declaring the Contract terminated for default, pursuant to Section 6(b),
Owner may, without prejudice to any other right or remedy, enter upon the
premises and take possession, for the purpose of completing the Work, of the
Project Site and all materials and equipment which have been purchased by Owner
for the performance of the Work, all of which Contractor hereby transfers,
assigns and sets over to Owner for such purpose, and to employ a qualified third
party to complete the Work.  Materials and equipment noted here do not include
any equipment rented or owned by Contractor.  If the cost of finishing the Work
exceeds the unpaid balance of the Contract Price, the Contractor shall
immediately pay the difference to the Owner.  The cost of Owner completing the
Work shall include, without limitation, the cost of any additional design,
engineering, managerial and administrative services required thereby, reasonable
attorneys’ fees and expenses, and any other costs, expenses or damages the Owner
may incur in order to complete the Work.

 
 
(d)
Owner’s Right to Termination for Convenience.  Upon ten (10) days’ prior written
notice to Contractor, Owner may, for its convenience and without cause, elect to
terminate this Contract.  In such event, Owner shall pay Contractor for the
following: (i) to the extent not already paid, all Work executed, and for proven
loss, cost or expense in connection with the Work; (ii) the reasonable costs and
expenses attributable to such termination, including demobilization costs; and
(iii) out-of-pocket costs and amounts due in settlement of terminated contracts
with Subcontractors and suppliers.  All such amounts shall not be subject to
payment by installments or pursuant to the Note, but rather must be paid on the
date of termination by wire transfer.  A schedule outlining the aggregate
termination payments is attached hereto as Exhibit J.

 
7.           Insurance.
 
 
(a)
Owner’s Insurance. Contractor shall procure and maintain, for and on behalf of
Owner, from insurance companies authorized to do business in the state in which
the Project is located, and maintain through Final Completion, All-Risk
Builder’s Risk property insurance upon the entire Project.  The policy shall be
primary to all other insurance supplied by Contractor or its
Subcontractors.  The Builder’s Risk policy shall include Owner, Contractor,
Contractor’s Subcontractors and [name intentionally omitted] as additional
insureds.  [Name intentionally omitted] shall be named as a loss payee under the
Builder’s Risk Policy.  Such policy shall insure against the perils of fire and
extended coverage, theft, vandalism, malicious mischief, collapse, flood,
earthquake, debris removal and other perils or causes of loss and without
application of any deductible, retention or retrospective premium.  The
builder’s risk policy shall be written on a replacement cost basis.  The
property insurance shall be endorsed to cover physical loss or damage to the
Work and all goods in transit including the Turbines, materials and equipment in
transit, at the Project Site or at another location.  Contractor shall provide a
copy of the All-Risk Builder’s Risk policy to Owner upon execution of this
Contract.  Any loss covered under Owner’s property insurance shall be adjusted
by [name intentionally omitted] and made payable to the insureds in accordance
with the terms of the Financing.

 
 
(b)
Contractor’s Insurance.

 
 
(i)
Contractor shall procure and maintain in force through the Final Completion Date
the following insurance coverages with the policy limits indicated, and
otherwise in compliance with the provisions of this Contract:

 
 
19

--------------------------------------------------------------------------------

 
 
Commercial General Liability:
     
General Aggregate
  $ 2,000,000  
Products-Comp/Op AGG
  $ 2,000,000  
Personal & Adv Injury
  $ 1,000,000  
Each Occurrence
  $ 1,000,000  
Fire Damage (Any one fire)
  $ 50,000  
Med Exp (Any one person)
  $ 5,000            
Automobile Liability:
       
Combined Single Limit
       
Each Occurrence
  $ 1,000,000            
Excess Liability – Umbrella Form:
       
Each Occurrence
  $ 9,000,000  
Aggregate
  $ 9,000,000  



Workers’ Compensation - Statutory limits as required by the state in which the
Work is performed.


Employers’ Liability:
     
Each Accident
  $ 1,000,000  
Disease-Policy Limit
  $ 1,000,000  
Disease-Each Employee
  $ 1,000,000            
Professional Errors and Omissions:
       
Per Claim
  $ 1,000,000  
Annual
  $ 1,000,000  



Owner and [name intentionally omitted] shall be named as an additional insureds
under the preceding Commercial General Liability, Employers’ Liability and
Excess Umbrella Policies.
 
 
(ii)
Insurance Certificates. Contractor shall provide Owner upon Owner’s request with
copies of the insurance certificates reflecting coverages evidencing that (i)
Contractor’s insurance obligations are in full force and in effect and will
remain in effect until Contractor has completed all of the Work and has received
the final payment from Owner, and (ii) no insurance coverage will be canceled,
renewal refused, or changed unless at least thirty (30) days prior written
notice is given to Owner.  All insurance certificates provided by Contractor
pursuant to this Contract shall, as applicable, clearly identify in writing as
additional insureds (and expressly include the interests of) Owner and [name
intentionally omitted].

 
 
20

--------------------------------------------------------------------------------

 
 
8.           Warranties.
 
 
(a)
Contractor agrees to provide the following warranties:

 
 
(i)
All materials, supplies and equipment furnished under this Contract will be of
good quality and new, that the Work will be of good and workmanlike quality and
free from faults, defects and deficiencies, and that the Work will conform with
the requirements of this Contract (the “Project Warranty”);

 
 
(ii)
Each Turbine will be properly assembled, erected, installed, and mechanically
completed on the Project Site in accordance with the Turbine Specifications and
the instruction manual provided by [name intentionally omitted] (the “Turbine
Installation Warranty”); and

 
 
(iii)
The Work (i) will be performed in accordance with generally accepted
professional standards for each such relevant profession and will be performed
in a good and workmanlike manner (including, without limitation, the
construction work, which shall also be performed in accordance with sound
construction practices), (ii) will conform to, and be performed in accordance
with, all Applicable Laws, (iii) will be performed in accordance with prudent
utility practices and the requirements, and (iv) will meet the requirements and
specifications provided by Contractor, the Permits, the Turbine specifications,
the REPA (including Appendix C) and the SGIA (the “Work Warranty”, and together
with the Project Warranty and the Turbine Installation Warranty, the
“Warranty”).

 
 
(b)
Contractor shall, after discovery of any breach of the Warranty during the
Warranty Period or notice of the same to Contractor by Owner or Owner’s
contractors during the Warranty Period, at its sole cost and expense (including
the cost of labor and equipment) and as promptly as reasonably practicable,
correct such breach of Warranty and repair or replace any defective Work,
material, or equipment with materials of new and good quality and correct any
material damage caused by such breach of the Warranty.  The Warranty shall
commence on the date the Work is completed and shall remain in full force and
effect for a period of twelve (12) months from the date the Work is completed
(the “Warranty Period”).  Any portion of the Work which has been repaired,
replaced or otherwise corrected during the preceding Warranty Period shall be
warranted by the Contractor for an additional twelve (12) month period from the
date of completion of such repair, replacement or correction.  If Contractor
does not so commence and diligently pursue a remedy within seven (7) business
days after receipt of written notice from Owner, Owner may, at Contractor’s
expense, perform or have performed by a qualified and experienced third party
the necessary remedy consistent with the requirements set forth in this Contract
with respect to the Work.  Contractor shall have no warranty obligation for
warranty claims that are caused by: (i) normal wear and tear; (ii) Owner’s or
subsequent Owner’s misuse or negligence; (iii) Owner’s use, without Contractor’s
approval, of spare parts other than those supplied or recommended by Contractor
or [name intentionally omitted]; (iv) use or services of the facility (or any
relevant part thereof) other than in conformance in all material respects with
[name intentionally omitted] operations manuals.

 
 
21

--------------------------------------------------------------------------------

 
 
 
(c)
The Contractor shall use its best efforts to obtain warranties for the benefit
of the Contractor and the Owner from the Subcontractors and material and
equipment suppliers in relation to their respective portions of the Work.  The
Contractor shall similarly use its best efforts to obtain warranties from such
individuals which (i) warrant against defects and deficiencies in each such
party’s work, and (ii) are ultimately assignable to the Owner if they do not run
to the Owner in the first instance.  Contractor shall assign to Owner any
warranty it receives from the Subcontractors, including, without limitation, the
warranty provided as part of its contract with its primary Subcontractor.

 
 
(d)
The Contractor shall have primary liability with respect to the warranties set
forth in this Contract, whether or not any defect, deficiency or other matter is
also covered by a warranty of another party, and the Owner need only look to the
Contractor for corrective action.  In addition thereto, the Contractor’s
warranties expressed herein shall not be restricted in any manner by any
warranty of a third party and the refusal of any third party to correct
defective, deficient or nonconforming Work shall not excuse the Contractor from
its liability as to the warranties provided herein.

 
 
(e)
ALL OTHER CONTRACT PROVISIONS NOTWITHSTANDING, THE WARRANTIES SET FORTH IN THIS
AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL WARRANTIES, EXPRESS OR IMPLIED, OF
PERFORMANCE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM, USAGE OR
OTHERWISE AND ALL OTHER CAUSES OF ACTION.  CONTRACTOR DOES NOT WARRANT OR
GUARANTEE THAT THE DESIGN, ENGINEERING, SPECIFICATIONS, EQUIPMENT OR MATERIALS,
INCLUDING THE TURBINES, SUPPLIED OR SPECIFIED BY OTHERS WILL PRODUCE ANY
INTENDED RESULT OR ACHIEVE ANY INTENDED PURPOSE.

 
 
(f)
The Warranty provided herein shall survive the termination or expiration of this
Contract.

 
9.           Representations and Warranties of Contractor.  Contractor hereby
represents and warrants the following to the Owner, which representations and
warranties shall survive the execution and delivery of this Contract, any
termination of this Contract and the final completion of the Work:
 
 
(a)
Contractor is able to furnish the tools, materials, supplies, equipment, labor
and development, design, engineering, construction procurement, installation,
erection, and financing services required to complete the Work and perform its
obligations hereunder, and has sufficient experience and competence to do so;

 
 
22

--------------------------------------------------------------------------------

 
 
 
(b)
Contractor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Minnesota, and is duly qualified to do
business in the State of Minnesota;

 
 
(c)
Contractor is authorized to do business in the State of Minnesota and properly
licensed by all Governmental Authorities having jurisdiction over Contractor,
the Work and/or the Project;

 
 
(d)
Contractor has familiarized itself with the Project Site and the local
conditions.  Any cost risk related thereto (including that associated with
concealed, latent or unknown conditions) shall be borne by the Contractor and
Contractor shall not be entitled to an adjustment in the Contract Price or the
Schedule as a result of the same; and

 
 
(e)
The execution, delivery and performance of each of the Contract and any the
contracts between Contractor and its Subcontractor, is or is to be a party as
contemplated hereby, will not (i) violate or conflict with any application,
eligibility or other requirement of any loan guarantee, grants or other similar
government funding opportunity available or already obtained from the United
States Department of Agriculture, the U.S. Department of Energy, the U.S.
Department of Energy or any other Governmental Authority (each, a "Governmental
Support Opportunity"), (ii) result in the disqualification of Owner, any of its
affiliates, or the Project from eligibility for any Governmental Support
Opportunity, (iii) result in the loss of any potential Governmental Support
Opportunity for which Owner, any of its affiliates or the Project is eligible as
of the date hereof, or (iv) result in the requirement that the Owner shall incur
any additional costs or delay as a condition for Owner, any of its Affiliates,
or the Project to be awarded any Governmental Support Opportunity

 
10.         Indemnification.
 
 
(a)
The Contractor shall (and shall cause its Subcontractors to) indemnify, defend
and hold harmless the Owner, [name intentionally omitted] and their officers,
directors, board members, employees, agents, affiliates and representatives,
from and against any and all claims, demands, suits, liabilities, injuries
(personal or bodily), property damage, causes of action, losses, expenses,
damages or penalties, including, without limitation, court costs and reasonable
attorneys’ fees, arising or resulting from, or occasioned by or in connection
with (i) the performance by the Contractor of its duties and obligations under
this Contract, (ii) the inaccuracy of any warranty or representation of the
Contractor contained in this Contract, (iii) the use, generation, storage,
release, threatened release, discharge, disposal, existence or presence of any
Hazardous Substances or underground storage tanks in, under, at, upon or from
the Project Site, (iv) the placement upon or against any property of the Owner
of any liens, claims, security interests, mortgages or other encumbrances as a
result of this Contract, and/or (v) any negligent, willful or wrongful act or
omission to act by the Contractor, its Subcontractors, architects, engineers,
anyone directly or indirectly employed by any of them or anyone for whose acts
they may be liable.  This indemnification, defense and hold harmless obligation
shall survive the termination or expiration of this Contract.

 
 
23

--------------------------------------------------------------------------------

 
 
 
(b)
In claims against any person or entity indemnified under Section 10(a) by an
employee of the Contractor, a Subcontractor, anyone directly or indirectly
employed by any of them or anyone for whose acts they may be liable, the
indemnification obligation under such Section 10(a) shall not be limited by a
limitation on the amount or type of damages, compensation or benefits payable by
or for the Contractor, the Subcontractor or any other above-referenced party
under workers’ or workmen’s compensation acts, disability benefit acts, other
employee benefit acts, or by common law or case law.

 
 
(c)
For purposes of this Section, “Hazardous Substances” means (a) any substance
which is listed, defined, designated or classified under any Environmental Law
as a (i) hazardous material, substance, constituent or waste, (ii) toxic
material, substance, constituent or waste, (iii) radioactive material,
substance, constituent or waste, (iv) dangerous material, substance, constituent
or waste, (v) pollutant, (vi) contaminant, or (vii) special waste; (b) an
material (including radioactive material), substance, constituent or waste
regulated under any Environmental Laws; or (c) petroleum, petroleum products,
polychlorinated biphenyl, pesticides, asbestos, or asbestos-containing
materials.  “Environmental Law” means any law which relates to environmental
quality, health, safety, pollution, contamination, cleanup, or the protection of
human health, ambient air, waters (including ground waters) or land; including
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. Section 9601 et seq; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Section 6901 et seq; the Toxic Substances Control
Act, as amended, 15 U.S.C. Section 2601 et seq; the Clean Air Act, as amended,
42 U.S.C. Section 7401 et seq; the Clean Water Act, as amended, 33 U.S.C.
Section 1251 et seq; and the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651 et seq.

 
11.         Limitation of Liability.
 
 
(a)
Overall Limitation of Liability.  The aggregate liability of Contractor, its
Subcontractors, agents and employees, to Owner (or any successor thereto or
assignee thereof) for any and all claims and/or liabilities arising out of or
relating in any manner to the BOP Work as is set forth on Exhibit A or to
Contractor’s performance or non-performance of its obligations with respect to
the BOP Work, whether based in contract, tort (including negligence), strict
liability, or otherwise, shall not exceed, in the aggregate, fifteen percent
(15%) of the Contract Price; provided, however, that upon Substantial
Completion, such aggregate liability shall be limited to ten percent (10%) of
the Contract Price.  Notwithstanding the foregoing, the preceding limits of
liability shall (i) exclude any liability satisfied by the proceeds of insurance
maintained by Contractor in accordance with this Contract, or which would have
been satisfied by insurance had Contractor maintained proper insurance in
accordance with this Contract; (ii) not apply to any claims for fraud, gross
negligence or willful misconduct, or failure to pay Subcontractors; (iii) not
apply with respect to the indemnification obligations pursuant to Section 10;
and (iv) exclude the Contractor's warranty obligations under Section 8.

 
 
24

--------------------------------------------------------------------------------

 
 
 
(b)
Consequential Damages.  Owner and Contractor hereby waive all claims against
each other (and against each other’s parent company and affiliates and [name
intentionally omitted]) for any consequential, incidental, indirect, special,
exemplary or punitive damages (including, but not limited to, loss of actual or
anticipated profits, revenues or product; loss by reason of shutdown or
non-operation; increased expense of operation, borrowing or financing; loss of
use or productivity; or increased cost of capital), and regardless of whether
any such claim arises out of breach of contract or warranty, tort (including
negligence), product liability, contribution, strict liability or any other
legal theory.

 
12.         Offset Right.  In the event Contractor fails to perform any
obligation or covenant under this Contract and such failure causes Owner to
incur any cost or expense, Owner shall be authorized, to the fullest extent
permitted by law, to set off and apply the amount of any and all such costs and
expenses against any and all obligations due and owing under the Note.  Owner,
upon making any such setoff and application pursuant to this Section 12, shall
promptly notify Contractor thereof.
 
13.         Title and Risk of Loss.  Title, with respect to all Work and the
various materials, equipment and other components of the Work (including, for
the avoidance of doubt the Work and various materials, equipment and other
components of the Work provided pursuant to the contract between Contractor and
its primary Subcontractor) shall transfer to Owner upon the incorporation of
such equipment into the Project.  Regardless of the passage of title, upon the
delivery of such equipment to the Project Site, care, custody and control of,
and risk of loss or damage to, such component or part shall thereupon transfer
to Owner.
 
14.         Documents.  The Project Documents and any other drawings, including
“as built” drawings, specifications, designs, plans, logos, trademarks, names,
service marks, photographs, marketing materials or other documents, prepared by
or on behalf of the Owner and/or the Contractor in relation to this Project
shall be deemed the property of the Owner.  Contractor hereby assigns,
transfers, releases, and conveys to Owner (and shall cause Owner’s Subcontractor
and each sub-subcontractors to assign, transfer, release and convey to Owner)
all right, title and interest in the Project Documents (including any
copyrights).  All copies of such documents shall be delivered to the Owner upon
Substantial Completion.  The preceding documents and copies thereof are for use
solely with respect to this Project.
 
15.         Royalties.  The Contractor shall pay all royalties and other fees
for any patents, trademarks, copyrights or other proprietary rights necessary
for the execution and completion of the Work.
 
 
25

--------------------------------------------------------------------------------

 

16.         Independent Agent. In performing services and duties hereunder,
Contractor shall do so as independent agent for the Owner and is not, and is not
to be deemed an employee of Owner, or any other person acting on behalf of
Owner.  Contractor shall be responsible for meeting any legal requirements
imposed on Contractor as a result of this Contract, including but not limited to
the filing of income tax returns and the payment of taxes; and Contractor agrees
to indemnify Owner for the failure to do so.
 
17.         No Third-Party Beneficiary.  Except with respect to [name
intentionally omitted] as provided herein, no provision of the Contract is
intended to nor shall it in any way inure to the benefit of any customer,
property owner or any other third party, so as to constitute any such person a
third-party beneficiary under the Contract, or of any one or more of the terms
hereof, or otherwise give rise to any cause of action in any person not a Party
hereto.  Notwithstanding the foregoing, [name intentionally omitted] is intended
to be and is a third party beneficiary of this Contract.
 
18.          Previous Agreement. This Contract supersedes the Development
Agreement dated December 30, 2005 between Grant County Wind and DanMar &
Associates, Inc., which agreement has been terminated in all respects.
 
19.         Governing Law.  The Contract is made in the State of Minnesota and
shall be interpreted and governed by the laws of the State of Minnesota and/or
the laws of the United States, as applicable, without regard to choice of law
principles.
 
20.         Entire Agreement.  This Contract represents the entire agreement
between the Owner and Contractor with respect to the subject matter hereof, and
supersedes all prior negotiations, representations or agreements, whether
written or oral.  No amendment hereto shall be valid or binding unless it is in
writing and signed by the Parties.
 
21.         Successors and Assigns.  Except as otherwise set forth herein with
respect to the Note and Security Agreement or otherwise, Contractor may not
assign, convey or transfer this Contract or any part hereof, or delegate any of
its duties or obligations hereunder, without the Owner’s prior written
consent.  This Contract shall be binding upon, and inure to the benefit of, the
successors and permitted assigns of the Parties hereto.  Contractor acknowledges
and understands that the Owner intends to collaterally assign the Contract to
various financing sources, and hereby agrees that it shall execute a consent to
the Owner’s collateral assignment of the Contract to any such financing sources;
further Contractor hereby expressly consents to the assignment of this Contract
to [name intentionally omitted] pursuant to the financing arrangements set forth
in the Financing Agreement and related documents.
 
22.         Intercreditor Agreement.   Anything herein to the contrary
notwithstanding, the liens and security interests securing the obligations
evidenced hereby, the exercise of any right or remedy with respect thereto, and
certain of the rights of the holder hereof are subject to the provisions of the
Intercreditor Agreement.  In the event of any conflict between the terms hereof
and the Intercreditor Agreement, the terms of the Intercreditor Agreement shall
govern and control.
 
23.         Severability.  In case any provision in this Contract is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be affected.
 
 
26

--------------------------------------------------------------------------------

 
 
24.         Headings.  The headings and captions used in this Contract are
inserted for reference and convenience only and the same shall not limit or
construe the sections, articles or paragraphs to which they apply or otherwise
affect the interpretation thereof.
 
25.         Authority to Execute.  Each Party represents and warrants to the
other that this Contract has been duly authorized, executed and delivered by and
on behalf of each such Party, and constitutes the legal, valid and binding
agreement of said Parties.
 
26.         Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall he deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
27.         Signatures.  The exchange of copies of this Agreement and of
signature pages by facsimile or other electronic transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile or other electronic means shall be deemed to be
their original signatures for all purposes.
 
28.         Time is of the Essence.  Time is of the essence with regard to the
achievement of the Initial Mechanical Completion Date, Scheduled Mechanical
Completion Date, Scheduled Substantial Completion Date and Scheduled Final
Completion Date, as such date may be extended herein, where “Scheduled
Substantial Completion Date” means February 25, 2010 and “Scheduled Final
Completion Date” means March 31, 2010.
 
 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Contract to be executed by
their duly authorized officers as of the day and year first written above.


GRANT COUNTY WIND, LLC
 
JUHL ENERGY DEVELOPMENT, INC.
a Minnesota limited liability company
 
a Minnesota corporation
         
By:
/s/ Edgar Persons
 
By:
/s/ Dan Juhl
Its:
Chief Manager
 
Its:
Chief Executive Officer
         
Roseville Wind 1 L.L.C.,
 
Western Minnesota Wind 1 LLC,
a Minnesota limited liability company
 
a Minnesota limited liability company
         
By:
/s/ Dale N. Blume
 
By:
/s/Ronald Prahl
Name:
Dale N. Blume
 
Name:
Ronald Prahl
Its:
Manager
 
Its:
Manager
         
Roseville Wind 2 LLC,
 
Western Minnesota Wind 2 LLC,
a Minnesota limited liability company
 
a Minnesota limited liability company
         
By:
/s/David Starner
 
By:
/s/James Aanerud
Name:
David Starner
 
Name:
James Aanerud
Its:
Chief Manager
 
Its:
Manager
         
Roseville Wind #3, LLC,
 
Western Minn Wind 3 LLC,
a Minnesota limited liability company
 
a Minnesota limited liability company
         
By:
/s/Randy C. Larson
 
By:
/s/Vernell H. Wagner
Name:
Randy C. Larson
 
Name:
Vernell H. Wagner
Its:
Manager
 
Its:
Manager
         
Roseville Wind 4, LLC,
 
Western Minn Wind 4 LLC,
a Minnesota limited liability company
 
a Minnesota limited liability company
         
By:
/s/James Prahl
 
By:
/s/Chad Westrom
Name:
James Prahl
 
Name:
Chad Westrom
Its:
Manager
 
Its:
Manager

 
 
28

--------------------------------------------------------------------------------

 


Rafter P Wind, LLC,
 
Western Minn Wind 5 LLC,
a Minnesota limited liability company
 
a Minnesota limited liability company
         
By:
/s/Edgar Persons
 
By:
/s/Myron L. Westrom
Name:
Edgar Persons
 
Name:
Myron L. Westrom
Its:
Chief Manager
 
Its:
Manager

 
 
29

--------------------------------------------------------------------------------

 